In the
        Court of Appeals
Second Appellate District of Texas
         at Fort Worth
     ___________________________
          No. 02-21-00170-CV
     ___________________________

           IN RE E.C., Relator




             Original Proceeding
360th District Court of Tarrant County, Texas
       Trial Court No. 360-634631-18


   Before Walker, Birdwell, and Bassel, JJ
    Per Curiam Memorandum Opinion
                           MEMORANDUM OPINION

      The court has considered relator’s petition for writ of mandamus and is of the

opinion that relief should be denied.      Accordingly, relator’s petition for writ of

mandamus is denied.

      The parties are reminded that their related appeal, Cause No. 02-21-00051-CV,

will be automatically reinstated on Wednesday, June 16, 2021, unless the parties file an

agreed or unopposed motion to dismiss the appeal by Tuesday, June 15, 2021.

                                                      Per Curiam

Delivered: June 10, 2021




                                           2